The opinion of the court was delivered, by
Read, J.
Sarah Mahon, under the will of her husband, took one-third of the income of his farm ; that is .to say, one-third of the interest of his farm during her lifetime, which farm he devised to his son David, who was directed to pay the one-third of the income of the same to the said Sally during her lifetime. This farm was conveyed by David Mahon and wife to the garnishee, “ subject nevertheless to the widow’s dower charged on said land, and the payment of the annual interest thereon to the said widow during her life.”
The annual interest payable to the widow was $198, which was arranged to be paid on the 10th May in each year. On a judgment obtained in 1858 by the plaintiff against Mrs. Mahon, an attachment-execution was issued on the 18th of April 1862, and served on the defendant and the garnishee, and afterwards, on the 10th May 1863, one year of said annuity fell due, and upon a case *218stated, the court below entered judgment in favour of the plain-' tiffs for $175.08, with.interest and costs, against the garnishee.
Since the decision in Sheetz v. Hobensack, 8 Harris 412, this is not an arguable question. That case following, as prescribed by the Act of Assembly, the practice in foreign attachment, which is clearly laid down in Silverwood v. Bellas, 8 Watts 420, and The Franklin Insurance Company v. West, 8 W. & S. 350, decided that money codling.into the hands of the garnishee, after service of the writ and before the attachment is dissolved, is bound. That is virtually the present case, as the annual interest fell due after the service of the attachment,' and was money in the hands of the garnishee, and a debt actually due by him therefor.
Judgment affirmed.